UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-QSB (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedSeptember 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to NS8 CORPORATION (Exact name of registrant as specified in its charter) Delaware 333-75956 13-4142621 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 6080 Center Drive Los Angeles, CA, USA 90045 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (310) 242-5754 Securities registered under section 12(b) of the Act: None Securities registered under section 12(g) of the Act: None Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 2, 2007, there were 271,957,294 shares of the registrant's common stock, par value $0.0001 issued and 269,257,294 outstanding, comprised of 267,980,858 shares of the Company’s Common Stock and 1,276,436 unexchanged shares of CanOnline Global Media, Inc ("CGMI"). Transitional small business disclosure format (check one): Yeso No x Table of Contents NS8 CORPORATION AND SUBSIDIARIES FORM 10-QSB FOR THE QUARTER ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS Page Special Note Regarding Forward-Looking Statements 3 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operations 20 Item 3. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. UnregisteredIssuances of Equity Securities 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS To the extent that the information presented in this Quarterly Report on Form 10-QSB for the quarter ended September 30, 2007, discusses financial projections, information or expectations about the Company’s products or markets, or otherwise makes statements about future events, such statements are forward-looking. The Company is making these forward-looking statements in reliance on the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Although the Company believes that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These risks and uncertainties include, but are not limited to: · the Company's ability to continue as a going concern; · the Company's ability to commercialize its products and to generate additional revenue and to eventually generate a profit; · the Company's ability to raise additional capital to sustain its operations; the acceptance of its products, services and technology by consumers; · the Company's ability to protect its intellectual property; · its ability to establish strategic licensing relationships with digital media content owners, communication companies and consumer electronic hardware manufacturers; · the amount and timing of future sales of the Company's common stock that it is required to issue upon conversion of outstanding convertible securities; and · the Company’s ability to service debt as it becomes due. A detailed discussion of these and other risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included as part of the Company’s 2006 annual report on Form 10-KSB filed with the Securities and Exchange Commission on April 17, 2007. In addition, we disclaim any obligation to update any forward-looking statements to reflect events or circumstances after the date of this Quarterly Report. When considering such forward-looking statements, you should keep in mind the risks referenced above and the other cautionary statements in this Quarterly Report. Currency Unless we otherwise indicate in this quarterly report, references to "USD", "Dollars" or "$" are to the lawful currency of the United States. Any references to "CAD", "Dollars Canadian" or similar terms are to the lawful currency of Canada. 3 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS NS8 CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET (Unaudited) September 30, 2007 ASSETS Current assets: Cash $ 159,833 Accounts receivable 73,000 Prepaid expenses and other current assets 89,945 Total current assets 322,778 Property and equipment, net 148,026 Capitalized software development costs, net 133,841 Other assets 263,328 Total assets $ 867,973 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable $ 287,913 Accrued payroll and related expenses 27,136 Accrued expenses 2,088,067 Deferred revenue 34,600 Due to shareholders and directors 2,822,602 Current portion of convertible debentures 850,100 Total current liabilities 6,110,418 Convertible debentures, net of debt discount of $1,499,493 3,770,949 Derivative liability 5,693,068 Accrued management fees 813,645 Total liabilities 16,388,080 Commitments and contingencies Shareholders' deficit: Preferred stock, $0.0001 par value; 5,000,000 shares authorized no shares issued and outstanding - Common stock, $0.0001 par value; 5,000,000,000 shares authorized 247,535,858 shares issued and 244,835,858 outstanding 24,754 Additional paid-in capital 13,840,613 Accumulated other comprehensive loss (40,179 ) Deficit accumulated during the development stage (29,345,295 ) Total shareholders' deficit (15,520,107 ) Total liabilities and shareholders' deficit $ 867,973 See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents NS8 CORPORATION AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Period from June 18, 1999 Three Months Ended Nine Months Ended (Inception) to September 30, September 30, September 30, 2007 2006 2007 2006 2007 Revenues: License fees $ 103,000 $ 99,500 $ 196,930 $ 99,500 $ 371,430 Professional services - 33,049 25,000 33,049 68,849 Total revenues 103,000 132,549 221,930 132,549 440,279 Operating Expenses: Cost of professional services 65,075 80,532 215,450 80,532 403,236 General and administrative expenses 599,567 885,862 2,034,762 2,632,695 24,791,794 Research and development 59,519 62,931 157,189 314,186 4,034,469 Total operating expenses 724,161 1,029,325 2,407,401 3,027,413 29,229,499 Loss from Operations (621,161 ) (896,776 ) (2,185,471 ) (2,894,864 ) (28,789,220 ) Other Income (Expense): Interest expense (459,260 ) (692,353 ) (11,387,882 ) (1,650,512 ) (14,739,670 ) Loss on extinguishment of debt - (2,250,000 ) Change in fair value of derivative liability 2,812,000 2,463,443 12,587,846 (694,612 ) 16,470,734 Other expense (60,094 ) (3,571 ) (68,762 ) (4,629 ) (37,139 ) Total other income (expense), net 2,292,646 1,767,519 1,131,202 (2,349,753 ) (556,075 ) Net Income (Loss) $ 1,671,485 $ 870,743 $ (1,054,269 ) $ (5,244,617 ) $ (29,345,295 ) Basic income (loss) per common share $ 0.01 $ 0.01 $ (0.01 ) $ (0.05 ) Weighted average shares - Basic 206,175,897 110,954,980 152,986,067 110,576,144 Diluted income (loss) per common share $ - $ 0.01 $ (0.01 ) $ (0.05 ) Weighted average shares - Diluted 1,102,596,951 194,970,076 152,986,067 110,576,144 See accompanying notes to unaudited consolidated financial statements. NS8 CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Period from June 18, 1999 Three Months Ended Nine Months Ended (Inception) to September 30, September 30, September 30, 2007 2006 2007 2006 2007 Net Income (Loss) $ 1,671,485 $ 870,743 $ (1,054,269 ) $ (5,244,617 ) $ (29,345,295 ) Other comprehensive Income (Loss): Foreign currency translation income (loss) 10,580 610 25,039 (10,556 ) (40,179 ) Comprehensive Income (Loss) $ 1,682,065 $ 871,353 $ (1,029,230 ) $ (5,255,173 ) $ (29,385,474 ) See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents NS8 CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Period from June 18, 1999 Nine Months Ended (Inception) to September 30, September 30, 2007 2006 2007 Cash flows from operating activities: Net loss $ (1,054,269 ) $ (5,244,617 ) $ (29,345,295 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment 18,985 41,877 242,519 Amortization of capitalized software development costs 116,797 - 139,582 Amortization of prepaid consulting services - - 3,098,622 Compensation charge for in-the-money stock options - - 112,600 Provision for uncollectible note receivable - - 25,000 Compensation charge for in-the-money warrants - - 20,000 Amortization of debt discount related to notes payable - - 127,032 Amortization of debt discount related to convertible debentures 627,941 519,025 1,648,079 Issuance of stock for services 12,000 - 577,720 Issuance of stock for compensation 42,000 - 1,071,155 Estimated fair value of warrants granted for services and in connection with debt 10,039,834 32,000 15,795,855 Estimated fair value of options granted to employees 63,600 644,798 990,107 Estimated fair value of options granted for services and in connection with debt - - 1,274,400 Loss on capital asset disposition 6,637 - 6,637 Loss on extinguishment of debt - - 2,250,000 Change in fair value of derivative liability (12,587,846 ) 694,612 (16,470,734 ) Decrease (Increase) in: Accounts receivable (51,171 ) (44,135 ) (73,000 ) Prepaid expenses and other current assets (21,667 ) 35,435 (3,221,799 ) Deferred professional services costs 74,063 (43,433 ) - Other assets (253,657 ) (15,117 ) (263,328 ) Accounts payable and accrued expenses 638,760 1,447,161 3,443,811 Deferred revenue (148,930 ) 133,900 34,600 Accrued payroll and related expenses (189,571 ) 296,597 1,678,476 Net cash used in operating activities (2,666,494 ) (1,501,897 ) (16,837,961 ) Cash flows from investing activities: Issuance of note receivable - - (200,000 ) Collections on note receivable - 25,000 175,000 Purchase of property and equipment - (29,640 ) (348,161 ) Capitalized software development costs - (286,104 ) (273,423 ) Net cash used in investing activities - (290,744 ) (646,584 ) Cash flows from financing activities Payments on line of credit, net (8,581 ) - - Proceeds from notes payable - 250,000 750,000 Proceeds from contribution of capital - - 34,386 Payments on convertible debentures - - (400,000 ) Proceeds from convertible debentures 2,450,000 270,000 5,850,000 Proceeds from issuance of common stock - - 3,827,652 Payments on notes payable due to shareholders (13,000 ) (8,000 ) (776,861 ) Proceeds from notes payable due to shareholders 276,200 1,399,915 8,505,512 Payments for redemption of shares - - (2,662 ) Offering costs - - (54,242 ) Payments on capital lease obligations - (5,334 ) (44,780 ) Net cash provided by financing activities 2,704,619 1,906,581 17,689,005 Effect of exchange rate changes on cash 25,039 (10,556 ) (44,627 ) Net change in cash 63,164 103,384 159,833 Cash, beginning of period 96,669 8,836 - Cash, end of period $ 159,833 $ 112,220 $ 159,833 Supplemental schedule of non-cash investing and financing activities: Estimated fair value of warrants issued for prepaid services $ - $ 32,000 Estimated fair value of embedded conversion feature $ 1,100,000 $ 119,000 Estimated fair value of debt-related derivative liabilities reclassified from liabilities to additional paid-in capital $ 95,660 $ 88,587 Estimated fair value of common stock issued for accrued advisory fees $ 137,752 $ - Conversion of convertible debentures into common shares $ 209,000 $ 183,989 Reclassification of accrued interest to notes payable to shareholders and directors $ 19,858 $ 246,027 Reclassification of accrued management fees to other long term liabilities $ - $ 1,572,152 Conversion of management fees and amounts due to shareholders to common shares $ 3,443,851 - See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents NS8 CORPORATION AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - ORGANIZATION AND LINE OF BUSINESS The Company was incorporated under the name "Delivery Now Corp." in the State of Delaware on October 3, 2000 for the purpose of providing delivery and messenger services. On December 18, 2003, it discontinued the messenger delivery service business in connection with the merger transaction described below. On December 18, 2003, the Company consummated a merger agreement with CanOnline Global Media, Inc., a Washington corporation ("CGMI"), pursuant to which CGMI merged into the Company’s wholly-owned subsidiary, DLVN Acquisition Corp.
